     Case 3:20-cv-03097-B Document 2 Filed 10/09/20                       Page 1 of 2 PageID 160



                       UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS



DEIRDRE LEANE AND IPNAV, LLC
Plaintiff
v.
                                                               Civil Action No.
UNIFIEDONLINE,INC and CHANBOND, LLC
Defendant


                        CERTIFICATE OF INTERESTED PERSONS
                               (This form also satisfies Fed. R. Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and LR 81.2,
Defendants UnifiedOnline, Inc. and ChanBond, LLC, by and through their attorney of record,
Courtney Barksdale Perez, Carter Arnett PLLC, 8150 N. Central Expressway, Suite 500, Dallas,
Texas, 75206,

provides the following information:
       For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state "None"):
*Please separate names with a comma. Only text visible within box will print.
ChanBond LLC is a limited liability company whose sole member is UnifiedOnline, Inc.

No publicly held corporation owns 10% or more of the stock of either ChanBond, LLC or
Unified Online, Inc.


        A complete list of all persons, associations of persons, firms, partnerships, corporations,
guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:
*Please separate names with a comma. Only text visible within box will print.

Deirdre Leane
IPNav, LLC
UnifiedOnline, Inc.
ChanBond, LLC,
Carter Arnett PLLC
                Case 3:20-cv-03097-B Document 2 Filed 10/09/20                        Page 2 of 2 PageID 161



                                                              Date:
                                                                                   October 9, 2020
                                                              Signature:
                                                                                   /s/ Courtney Barksdale Perez
                                                              Print Name:          Courtney Barksdale Perez
                                                              Bar Number:
                                                                                   24061135
                                                              Address:
                                                                                   8150 N. Central Expy, Ste 500
                                                              City, State, Zip:
                                                                                   Dallas, Texas 75206
                                                              Telephone:
                                                                                   214-550-8188
                                                              Fax:
                                                                                   214-550-8185
                                                              E-Mail:
                                                                                   cperez@carterarnett.com




NOTE: To electronically file this document, you will find the event in our Case Management (CM/ECF) system, under Civil/Other
Documents/Certificate of Interested Persons
